CANTY, J.
I concur in the result in this case, but in nothing else. I am of the opinion that there are errors in the charge which must lead to a reversal, unless they are errors without prejudice. The part of the court’s charge giving the defendants a certificate of innocence and character by stating that they are farmers, who probably never had a suspicion of fraud or guile in their hearts, was error of’ a kind which is not to be cured by a subsequent withdrawal of that part of the charge. Unless it conclusively appears that the transaction was nothing more than a case of mere fraud which is capable of being cured by ratification, it was also error to refuse plaintiff’s sixth request to charge. But it is my opinion that a verdict should have been ordered for defendants on the evidence, for the reason that it conclusively appeared that the instrument sued on was a forgery. A subscription book was produced on the trial, precisely similar in form and contents to the one described in my dissenting opinion in Yellow Med. Co. Bank v. Wiger, 59 Minn. 384, 390, 61 N. W. 454, except that “Kingsland Brothers” was the name printed in the book as owners of the stud horse which they agreed to sell and the subscribers agreed to buy. It was admitted on the trial by all parties that the subscription book so produced is similar to the one in which the defendants wrote the signatures which now appear on the instrument in suit. What I said in that case applies to this, except that here it conclusively appears by plaintiff’s admission that the instrument in suit is not the instrument that was signed. It seems to me that the effect of plaintiff’s admission is that it is suing on an instrument which is as cheeky a piece of forgery as was ever brought into a court. Such an instrument is incapable of ratification, and the assignee of it has no more rights than the forger himself. Therefore a verdict ought to have been ordered for defendants, and the errors in the charge are errors without prejudice.